DETAILED ACTION
Applicant’s amendments and remarks submitted 18 November 2020 have been entered and considered. Claims 1-19 are currently pending in this application. Claims 1 and 3-19 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael J. Swope (Reg. No. 38,041) on 5 February 2021.
Replace the specification (following amendments to the Specification submitted 18 November 2020) with the following:

[0085] The host partition 1020 can also compress the captured content. The compression process can be controlled through administrative tools, giving certain virtual machines higher or lower priority, or the compression process can be controlled dynamically by the size of the change regions within a captured frame. In addition, in an embodiment that uses a remote desktop session, such as RDP 7.1, the remote desktop session can provide frame-rate optimization based on network usage and fairness. The 

Replace claims 1, 10-11, 15, and 19 with the following:

Claim 1. A remote server computer configured to provide a hosted virtual desktop infrastructure (VDI), comprising: 
a plurality of physical graphics processing units (GPUs); 
a first host partition configured as a graphics server having access to the physical GPUs, wherein the first host partition is configured to render graphics, capture the graphics, and encode the graphics, and to provide a first interface to the physical GPUs; and
and a first guest partition configured as a first virtual machine, wherein the first virtual machine includes a first guest operating system (OS) and a first virtual graphics processing unit (vGPU), wherein the first vGPU is configured to provide a second interface between the first guest OS and the physical GPUs to share physical GPU resources in a hosted multi-user environment, and wherein the first guest partition is configured to effectuate a virtual desktop for coupled remote client computer, wherein the first guest partition is configured to communicate with the first host partition.
Claim 10. The remote server computer of claim 9, wherein the first host partition is further configured to compress the captured content using a compression process that gives the first virtual machine and any additional virtual machines a higher or lower priority, or configured to compress the captured content by controlling the compression process dynamically by a size of the change regions within a captured frame.

Claim 11. A method for providing a hosted virtual desktop infrastructure, comprising: 
providing a remote server computer including: 
a plurality of physical graphics processing units (GPUs); 
a first host partition, wherein the first host partition is configured to render graphics, capture the graphics, and encode the graphics, and to provide a first interface to the physical GPUs;
a first guest partition configured to communicate with the first host partition; and
a hypervisor microkernel configured to effectuate a plurality of host and guest partitions; 
configuring the first host partition as a graphics server having access to the
physical GPUs; 
configuring the first guest partition as a first virtual machine including a first guest operating system (OS) and a first virtual graphics processing unit (vGPU); and 
configuring the first vGPU to provide a second interface between the first guest OS and the physical GPUs to share physical GPU resources in a hosted multi-user environment; and 


Claim 15. The method of claim 11, further comprising configuring the first host partition to provide remote desktop virtual graphics management (RDVGM) functions to the first virtual machine, wherein the RDVGM functions include managing rendering, capturing, and compressing (RCC) processes using an RCC engine, assigning the physical GPU resources to the first virtual machine through the first vGPU, assigning resource policies to the first virtual machine, and load-balancing the physical GPU resources across multiple virtual machines.

Claim 19. The method of claim 18, further comprising configuring the first host partition to compress the captured content using a compression process that gives the first virtual machine and any additional virtual machines a higher or lower priority, or compress the captured content by controlling the compression process dynamically by a size of the change regions within a captured frame.

Response to Arguments
Regarding section “Claim Objections”, the objections are hereby withdrawn in light of the applicant’s amendments and the examiner’s amendments above. 
Regarding section “Specification”, the objection is hereby withdrawn in light of the applicant’s amendments and the examiner’s amendments above.
Regarding section “Claim Interpretation”, firs the applicant argued that “Here, Applicant submits that the use of the term "hypervisor microkernel" would not invoke 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. The term "hypervisor microkernel," when read in light of Applicant's specification, connotes sufficient and definite structure to one of skill in the art to preclude application of 35 USC § 112(f) or pre-AIA  35 USC § 112, paragraph 6. For example, as conceded by the Examiner, paragraph [0048] of Applicant's specification explains that "hypervisor microkernel 402 can be a stand-alone software product, a part of an operating system, embedded within firmware of the motherboard. specialized integrated circuits, or a combination thereof." Additionally, as conceded by the Examiner, paragraph [0057] explains that "hypervisor 542 can be a standalone software product, a part of an operating system, embedded within firmware of a motherboard, and/or a portion of hypervisor 542 can be effectuated by specialized integrated circuits." Accordingly, one of ordinary skill in the art, upon reading Applicant's specification, would understand the term "hypervisor microkernel" to have a sufficiently definite structure.”
Upon further research of definition “kernel” of used in the art and further search of prior arts, the examiner notes that routinely used structural definition of “kernel” or “microkernel” is computer software/program. The examiner further notes that specification of the instant application further provides definition of “microkernel” which is consistent with such definition routinely used in the art.
Therefore, the claim interpretations made in non-final rejection dated 21 July 2020 for the limitation “hypervisor microkernel” have been hereby withdrawn. 
Second, the applicant argued that “Applicant also submits that the use of the term "first host partition," would not invoke 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. The term "first host partition,", when read in light of Applicant's specification, connotes sufficient and definite structure to one of skill in the art to preclude application of 35 USC § 112(f) or pre-AIA  35 USC § 112, paragraph 6. Claim 1 recites that the claimed first host partition is configured as a graphics server. Applicant's specification explains that Paragraph [0070] explains that "[t]he graphic server 720 may comprise the graphics server manager 740, a proxy graphics application 722, a kernel 726, and GPU hardware 730." Accordingly, one of ordinary skill in the art, upon reading Applicant's specification, would understand the term "first host partition" to have a sufficiently definite structure.”
Upon further review and consideration of amendments made to the independent claim 1 (which has removed limitations management components and device drivers) and specification of the instant application (in which Specification Paragraphs such as [0052]-[0054], [0068], [0076], [0082], [0084]-[0085], and [0093], claimed host partition is disclosed in a way which shows how the host partition is programmed to and interacts with various other components of system to achieve the claimed function(s)), the claim interpretations made in the non-final rejection dated 21 July 2020 for the limitation “first host partition” have been withdrawn.
Regarding section “Claim Rejections - 35 U.S. C. § 112”, first the applicant argued that “However, for at least the above reasons, the claimed "first host partition" is not a generic placeholder. Accordingly, the claimed "first host partition" does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and, therefore, is not 
Argued 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph rejections are hereby withdrawn in light of the examiner’s comment above in relation to “Claim Interpretation” section above as the limitation “first host partition” has been determined to no longer invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Second, the applicant argued that “Without conceding the propriety of the rejection, Applicant has amended paragraph [0085] of the Specification to clarify the claimed subject matter. Accordingly, claim 10 is not indefinite under 35 U.S.C. § 112(b). As claim 19 has been rejected under the same rationale as claim 10, claim 19 is also not indefinite.”
While the applicant’s argument is not persuasive (as although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), the rejections are hereby withdrawn in light of the examiner’s amendment above which has addressed the issue of the claims 10 and 19. 
Allowable Subject Matter
Independent claims 1 and 11 are allowed.
Regarding independent claims 1 and 11, the statement of reasons for the indication of allowable subject matter have been previously provided by the examiner in pages 21-30 of the non-final rejection dated 21 July 2020. 
Claims 2-10 and 12-19 are allowed as being dependent upon allowed independent claims 1 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.